Citation Nr: 1146827	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  09-40 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for paralysis of the right upper extremity.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for spastic hemiparesis of the right lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and an observer
ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from May 1983 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a videoconference hearing held in October 2010, before the undersigned Veterans Law Judge.  The transcript of that hearing has been reviewed and has been associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the RO erred by failing to grant benefits pursuant to 38 U.S.C.A. § 1151 for paralysis of his right upper extremity and spastic hemiparesis of his right lower extremity.  Specifically, he maintains that these disorders resulted from VA surgery performed in February 2008.  

In order to warrant compensation under 38 U.S.C.A. § 1151 , the Veteran must demonstrate that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998). 

To determine whether the Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2011). 

For claims received on or after October 1, 1997, as in this case, the claimant must establish actual causation.  To meet causation requirements, the evidence must show that the proximate cause of the additional disability was the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment or was an event that was not reasonably foreseeable.  Specifically, with regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c), (d) (2011). 

In the current appeal, the Board remanded the instant claim in February 2011 for further development.  Specifically, the RO was directed to obtain complete copies of SSA records; outpatient treatment records from the VA Medical Center (VAMC) in Houston since November 2010; as well as the records pertaining to the surgical treatment rendered to the Veteran in February 2008.  After that development, the Board instructed the RO to reconsider the issues on appeal.  

Unfortunately, it appears that none of the action mandated by remand in the February 2011 remand was accomplished.  Although the case was remanded to the AMC/RO, the claims file appears to have been inexplicably returned to the Board for a decision without any apparent development of these issues whatsoever.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the case warrants remand again, requiring the prior requested actions to be performed.

In addition, further closer review of the record reveals that, following an evaluation in March 2009, a VA examiner concluded that the acute denervation of the Veteran's right upper extremity and mild spasticity of his right lower extremity were caused by, or became worse as a result of, the VA treatment at issue.  The examiner also determined that the additional disability resulted from an event that could not have reasonably been foreseen by a reasonable health care provider.  However, in an addendum to that report, the examiner also noted that the disability was not due negligence on the part of the VA.  Of significance is the fact that the VA physician did not have any medical records pertaining to the February 2008 surgery available for review.  Therefore the Board finds that additional VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if it is necessary to decide the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must request from the SSA complete copies of any disability determination(s) that it has made concerning the Veteran as well as copies of the medical records that served as the basis for any such decision(s).  

2.  In addition, the AMC/RO should obtain copies of previously unobtained records of right upper extremity and right lower extremity treatment that the Veteran may have recently received, including but not limited to any such medical care rendered to him at the VAMC in Houston, Texas, since November 2010.
The Board is also particularly interested in medical records related to the February 2008 surgical treatment rendered to the Veteran at the VA Hospital in Little Rock, Arkansas in February 2008.  These records should include, but are not limited to:  the operative report, discharge summary, consultation reports, progress notes, radiological reports, medication orders, nursing notes, and any follow-up reports.

Document all attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable or do not exist, or if further attempts to obtain them would be futile, document this(these) fact(s) in the claims file.  All such available documents should be associated with the Veteran's claims file.  See 38 U.S.C.A. § 5103A(b).  

3.  Then, the AMC/RO should schedule the Veteran for a VA examination by an appropriate specialist to determine whether he has an additional disability as a result of his surgery in February 2008.  In conjunction with the examination, the claims folder (including any additional documents received pursuant to paragraphs 1 and 2 of this Remand) must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies are to be performed.  

After a complete examination and review of the file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has additional disability involving his right upper and right lower extremities as the result of:

(a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination in association with the February 2008 surgery; or 

(b) an event not reasonably foreseeable. 

In reaching his/her opinion, the examiner should comment as to whether, in performing the February 2008 surgery, the VA physician failed to exercise the degree of care that would be expected of a reasonable health care provider. 

(c) The examiner should also express an opinion as to the effect, if any, that the current neurological problems of the Veteran's right upper and right lower extremities may have on his ability to obtain and to retain gainful employment-regardless of his age and without consideration of any nonservice-connected disabilities.  

Complete rationale for all opinions reached should be provided.   

4.  Also, the RO/AMC should schedule the Veteran for a pertinent VA examination to determine the impact of his service-connected bilateral pes planus with postoperative Morton's neuroma of the left foot and the service-connected degenerative arthritis of his left ankle on his ability to work.  The claims folder must be made available to the examiners in conjunction with the examinations.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated studies, including X-rays, should be conducted.

All pertinent pathology which is found on examination should be noted in the evaluation report.  To the extent possible, the examiner should render an opinion as to the impact of solely these two service-connected disabilities on the Veteran's ability to obtain and maintain employment-regardless of his age and without consideration of any nonservice-connected disabilities.  Complete rationale should be provided.  

5.  To help avoid future remand, the AMC/RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall supra.

6.  Thereafter, readjudicate both § 1151 claims as well as the TDIU issue on appeal.  If any of these benefits sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case containing notice of all relevant actions taken on the claims, to include a summary of the evidence as well as the applicable law and regulations considered pertinent to these issues.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


